 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDLTV AerospaceCorporation(Range Systems Divi-sion),Employer-PetitionerandInternational As-sociation of Machinists and Aerospace Workers,District37, AFL-CIO, et al. Cases 23-RM-198and 23-UC-25March 11, 1968DECISION AND ORDERBY MEMBERS FANNING, ,IENKINS, AND ZAGORIAUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was,held before Clayton Corley, HearingOfficer of the National Labor Relations Board.'Thereafter, the Employer and District 37, Interna-tionalAssociation of Machinists and AerospaceWorkers,AFL-CIO, hereinafter called "IAM,"each filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, including thebriefs of the Employer and the IAM, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claim torepresent certain employees of the Employer.23.Early in October 1967, the National Aeronau-tics and Space Administration,, hereinafter called"NASA," awarded the Employer a contract (NAS9-7500) to furnish certain facility and equipmentmaintenance service to the Manned SpacecraftCenter near Houston, Texas. This contract, tobecome effective on December 1, 1967, involvedthe very same work which, prior to that date, hadbeen performed by three separate contractorsunder three separate contracts with NASA. UntilDecember 1,GrahamEngineeringfurnishedgeneral facilities maintenance; Darius Fields Facili-ties,a subsidiary of Brown & Root Northrup,hereinafter called "DFF," furnished special pur-pose equipment maintenance; and Lockheed Elec-tronicsCompany, a subsidiary of Lockheed Air-craftCorporation,performed engineering andplanning functions. There was no difference in thestatement of work required by NASA under theconsolidated contract from that required in thethree predecessor contracts, nor was there anyrequirement that contractor personnel be reduced.In fact most of the personnel employed by thepredecessor contractors became employees of theEmployer-Petitioner onDecember 1. The Em-ployer hired 80 of the 140 Lockheed employees,390 of the 100 DFF employees, and all of the 500Graham employees. Nevertheless, the consolidationof the contracts permitted NASA to reduce costs inthat its supervision of one contractor did not neces-sitate as large an administrative effort as did themanagement of three contractors.Prior to the actual award of the contract byNASA, in late September 1967, LTV commencednegotiations with the representatives of the 13 In-ternationalBuildingTradesunionswho hadrepresented the Graham employees in six separate'Pursuant to the Board's Rules and Regulations, Series 8, as amended,the Regional Director issued an order transferring the case to the Board fordecisionIn addition to the IAM, the Building Trades Unions General President'sCommittee and the following 13 International Building Trades Unions in-tervened for the limited purpose of protecting their interests under theircontract with LTV Aerospace Corporation, International Association ofHeat & Frost Insulators & Asbestos Workers, International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgers & Helpers,Bricklayers,Masons & Plasters International Union of America, UnitedBrotherhood of Carpenters & Joiners of America, Operative Plasters & Ce-ment Masons International Association,InternationalHod Carriers, Build-mg and Common Laborers Union, International Union of Operating En-gineers, Brotherhood of Painters, Decorators & Paperhangers of America,United Association of Journeymen & Apprentices of the Plumbing & PipeFitting Industry of the United States and Canda, International Brotherhoodof Electrical Workers, International Association of Bridge, Structural &Ornamental Iron Workers, Sheet Metal Workers International Association,International Brotherhood of Teamsters, Chauffeurs, Warehousemen &HelpersThe former Lockheed employees, principally professional and techni-cal employees, are not involved in the unit questions presented by thesecases LTV AEROSPACE CORPORATION201Board certified collective-bargaining units,' and onand the IAM undertook negotiations regarding theNovember3, 1967, LTV enteredinto a collective-former employeesof DFF,which the IAM hadbargaining agreement with these 13 Internationalsimilarly represented in a Board certified unit.5 For-unions.At orabout the same time the Employermal negotiating meetings with the IAM were held4Theemployees formerly employed by Graham are certified as followsCase Number23-RC-2567Certified 12-6-65IBEW LU #716Consent Agreement23-RC-2583Certified 12-22-65Pipefitters #211Stipulation23'^RC-2584Certified 12-22-65Plumbers LU #68Stipulation23-RC-2586Certified 12-22-65Carpenters UnionStipulation23-1ZC-2595Certified 1-31-66Asbestos Local 22Boilermakers #74Plasterers #681Laborers #313Oper. Eng. #450Painters #130Painters #550Iron Workers #84Teamsters #968Stipulation23-RC-2596Certified 1-31-66Sheet Metal LU 54StipulationUnitAll inside wiremen and apprentices at Ellington Air Force Base and the NASAManned Spacecraft Center located in Harris County, Texas, performing electricalwork in connection with NASA Contract No. 9-1383 and any amendments thereto,excluding all office clericals, administrative and professional employees, allmanagers, watchmen, guards and supervisors as defined in the Act.All journeymen pipe fitters and apprentices at Ellington Air Force Base and theNASA Manned Space Craft Center located in Harris County, Texas, performingwork under the Project Agreement for maintenance by contract in connectionwith NASA Contract No. 9-13383 and any amendments thereto, excluding allother employees, office clericals, administrative and professional employees,allmanagers, watchmen, guards and supervisors as defined in the Act.All journeymen plumbers and apprentices at Ellington Air Force Base and theNASA Maimed Space Craft Center located in Harris County, Texas, performingwork under the Project Agreement for maintenance by contract in connectionwith NASA contract No. 9,1383 and any amendments thereto, excluding all otheremployees, office clericals, administrative and professional employees, allmanagers, watchmen, guards and supervisors as defined in the Act.All millwrights, carpenters, roofers, pile drivers, millmen and apprentices atEllington Air Force Base and the NASA Manned Space Craft Center located inHarris County, Texas, performing work under the Project Agreement for mainte-nance by contract in connection with NASA Contract No. 9-1383 and any amend-ments thereto, excluding all other employees, office clericals, administrativeand professional employees, all managers, watchmen, guards and supervisors asdefined in the Act.All journeymen asbestos workers, boilermakers, heavy equipment operators, ironworkers, painters, cement masons, sign painters, laborers, truck drivers, materialcheckers, warehousemen, and their related apprentices, employed at EllingtonAir Force Base and the NASA Manned Spacecraft Center located in Harris County,Texas, performing work under the Project Agreement for maintenance by contractin connection with NASA Contract No. 9-1383 and any amendments thereto,excluding all other employees, office clerical employees, including those work-ing in the Employer's Real Property Department, administrative and professionalemployees, all managers, watchmen, guards and supervisors as defined in the Act.All metal workers, including those engaged in the fabrication and erection, weld-ing and other related work connected therewith, employed by Graham Engineer-ing at Ellington Air Force Base and the NASA Manned Spacecraft Center locatedin.Harris County, Texas, performing work under the Project Agreement for main-tenance by contract in connection with NASA Contract No. 9-1383 and any amend-ments thereto, excluding all other employees, office clericals, administrative andprofessional employees, all managers, watchmen, guards and supervisors as definedin the Act.'Employees formerly employed by DFF are certified as follows;Case NumberUnit23-RC-2357All employees engaged in preventive and reparative maintenance supportCertified 4-26-65services for the laboratories,test facilities,and technical service shops atMachinists Dist. 37the National Aeronautics and Space Administration,Manned SpacecraftRD DirectionCenter(tASA/MSC), and installation and maintenance workers, employedby the Employer at the Manned Spacecraft Center,Houston, Texas,excludying all professional, executive,and office clerical employees,guards,watchmen,and supervisors as defined in the Act. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDon November 11, 15, and 30 and another wasscheduled for December 8. However, the Em-ployer, having already filed the instant petitions theprevious day, refused to proceed with the meetingof December 8. It is the Employer's position that aletter it had received on November 30 from an at-torney who represented certain Building Trades lo-calspurported to raise a question concerningrepresentation of the former DFF employees, whohad been represented by the IAM, which neces-sitated the filing of the instant election petition. In-both the election and clarification petitions the Em-ployer seeks to replace the various units found ap-propriate by the Board under the predecessor con-tracts with a single broad maintenance unit on theground that such a unit is appropriate in view of thereorganization presently contemplated. By its peti-tions, the Employer seeks a unit to be composed ofallmaintenanceemployees now employed by LTVAerospace Corporation (Range Systems Division)engaged in work specified in LTV/RSD StatementofWork, part II, sections C, E, and F, at theManned Spacecraft Center, Harris County, Texas,including employees in the electrical, mechanical,grounds and labor, general support and main-tenance shops departments, excluding all other em-ployees,includingofficeclericalemployees,watchmen, guards, technical employees, profes-sional employees, and supervisors as defined in theAct.6At the hearing the IAM moved to dismiss thepetitions on the grounds that they were untimelyfiled, there is a contract bar, and the unit requestedis inappropriate. The contracts asserted to be a barare the agreements between DFF and the IAM' andthat between LTV and the 13 International Build-ing Trades unions as well as the purported agree-ment between the Employer and the IAM.'I The In-ternational Building Trades unions intervened forthe limited purpose of protecting their interestsunder their contract with LTV but stated that theywould take no position on the issues involved untilsuch time as a charge filed by the IAM under arti-cle 21 of the AFL-CIO constitution (the no-raidsection)against the 13 International unions couldbe resolved by the Federation's tribunals.The view we take of the matter makes it unneces-sary to resolve many of the issues raised by theIAM and the Employer. The fact that no unionseeks to represent all of the employees in theproposed unit, we believe, is sufficient grounds todismiss the petition in 23-RM-198 entirely asidefrom contract bar and 'unit issuesraised by theIAM The attorney who wrote the November 30letter, purportedly on behalf,of the Building Tradesunions, claiming representational rights over theformer DFF employees, and which was used as thebasis of the Employer's contention that a questionof representation existed, testified that this letterwas written without authorization on the part ofany of the 13 International unions signatories to thecontract with LTV, or any subordinate labor or-ganization, none of which has made any claim ofrepresentation regarding the former DFF em-ployees. Thus, although the Employer may have be-lieved that a question of representation existed re-garding the former DFF employees prior to its filingthe petition, no such question did in fact exist. Inany event, not 1 of the 13 International BuildingTrades unions has made any claim that it seeks torepresent all of the employees in the proposed newoverall maintenance unit. Similarly, the IAM, argu-ing that the employees it represented under DFFare still doing exactly the same work as they haddone before and from the same geographical loca-tion in spite of the Employer's attempted reor-ganization,seeksonly to have the petitionsdismissed and to continue this same representation.The suggestion of the Employer that the 13 Interna-tional Building Trades unions and the IAM, none ofwhom have indicated any desire to represent all ofthe employees in the proposed new unit, should notparticipate in an election to represent the em-ployees involved solely because some person,actingwithout the authorization of any labor organization,disputed the regularity of the Employer'sde factorecognition of the IAM as the representative of theDFF employees hired by the Employer cannot butdisturb industrial stability and is contrary to thepurposes of the Act. Accordingly, we shall dismissthe petition in 23-RM-198.4.Nor do we find that the purposes of the Act orthe advancement of stability in the labor relationsin this particular industry would in any way beenhanced by our finding that the unit sought in theEmployer's UC petitionis anappropriate one. TheEmployer has introduced evidence attempting toshow, on the one hand, that it envisions doing busi-nessunder a new form of organization wholly in-tegrated, autonomous, and distinguished from theM1 In its brief the Employer has also urged that employees of thewarehouse section of the logistics department and the operators and chiefroving operatorsof theoperations department be included in the proposedunit due to their close working relationship and identity with the main-tenance employees'Prior to the awardof theconsolidated contractby NASA to LTV, thetermination date of the collective-bargaining contract between DFF andIAM was November 30, 1969"The IAM has taken the position that its negotiations with the Employerprior to the filing of the instant petitions resulted in a bona fide collective-bargaining agreement sufficient to constitute a bar to the petitions in spiteof the fact that the agreement was never formalized LTV AEROSPACECORPORATION203organizations of its predecessors as to justify theestablishment and appropriateness of the proposednew unit, the implementation of which to some ex-tent has already been carried out. Nonunit profes-sional and technical employees from Lockheed aswell as Graham have purportedly been integratedon a functional if not entirely on a physical basis.Similarly, unitmaintenance employees are to befunctionally and geographically integrated into theEmployer's new organizational scheme in the nextfew months. Certain standardizing programs havealready or will be implemented for all LTV em-ployees. The Employer had indicated that it will,among other things, _ establish new job classifica-tions, centralized payroll, personnel, and purchas-ing systems, a new safety and training as well as aquality control program, and that it will furnish allhourly rated employees with standardized uniforms.On the other hand, the Employer admits, in sug-gesting that perhaps it is a successor to the Grahamcontract and that the former DFF employees are anaccretion to the former Graham unit, that itsproposed new organizational setup is essentially thesame form of organization used by Graham with theexception of one new department, namely themaintenance shop department. Furthermore, theEmployer admits that no substantial changes havebeen made or are contemplated in reference to themaintenance employees formerly employed byGraham, and the evidence introduced indicates thatthe largest segment of the former DFF employeeswill in fact, upon the completion of the reorganiza-tion, be employed in this new maintenance shop de-partment. Only five former DFF employees havebeen given added or changed assignments underthe implementation of this new organization; onetruckdriver,two mechanics,and two painters. Theremainder of the former DFF employees are stillgeographically located offsite and their actual du-ties have not as yet been changed.'On the basis of the foregoing,we believe there isinsufficient,evidence to support the conclusion thatthe Employer's reorganization of its operations hasdestroyedthe appropriateness of the certified unitsfor purposes of collective bargaining. Thus, as tothe former Graham employees,the Employer in ef-fect concedes that the reorganization will have littleor no effect on their functions and duties or on theadministrative arrangements underwhich they per-form such functions.As to the former DFF em-ployees,the largest group of them will be employedin a separate administrative department,and thereis nothing to indicate that their functions and dutieswill be greatly altered.Moreover,we do not believethat the proposed merger or amalgamation of somany different bargaining units represented by somany different unions,none of which claims torepresent all the employeesinvolved,isa matterthat may appropriatelytake place without an elec-tion.Accordingly, we find that the request forclarification is without merit,and we shall dismissthe petition in 23-UC-25.ORDERIt is hereby ordered that the petitions in Cases23-RM-198 and 23-UC-25 be,and they herebyare, dismissed."The Employer's witnesses have statedthat the DFFemployees will notbe movedon site nor mergedinto the proposednew organizational schemeuntil such time as the Board resolves the matters presented by the instantpetitions